 



SAVIENT PHARMACEUTICALS, INC.
2004 INCENTIVE PLAN
Amended and restated as of May 15, 2007
WHEREAS, Savient Pharmaceuticals, Inc.’s (the “Company”) Board of Directors
approved the elimination of the provisions for director compensation from the
2004 Incentive Plan (the “Plan”) and established a separate program for director
compensation (the “Director Compensation Program”) at its meeting on May 15,
2007.
NOW, THERFORE, this Plan is amended and restated as follows:
     1. Purpose. The purpose of the Plan is to attract, motivate, reward and
retain key personnel of the Company, a Delaware corporation, and its successors
, and affiliates through the use of equity-based and cash incentive compensation
awards (“Awards”). The Plan amends, restates and consolidates the Savient
Pharmaceuticals, Inc. 2001 Stock Option Plan (the “2001 Plan”) and the Savient
Pharmaceuticals, Inc. Stock Compensation Plan for Outside Directors (the
“Director Plan”). The Plan shall be effective for Awards granted on or after the
Effective Date (as defined in Section 18 below). Awards granted under the 2001
Plan or the Director Plan prior to the Effective Date shall continue to be
governed by the terms of the 2001 Plan or the Director Plan, as applicable, and
the applicable Award agreements entered into thereunder.
     2. Aggregate Share Limitation. Subject to adjustment as provided in
Section 13 below, the total number of shares of common stock, $.01 par value
(the “Common Stock”) which may be issued pursuant to the Plan (exclusive of
shares subject to options outstanding under the 2001 Plan on the Effective Date)
shall not exceed of 6,239,405 shares (the “Authorized Shares”). For these
purposes, if a share of Common Stock is issued pursuant to a Full Value Equity
Award (as defined below) it shall reduce the number of Authorized Shares by 1.3
shares and if a share of Common Stock is issued pursuant to an Award that is not
a Full Value Equity Award it shall reduce the number of Authorized Shares by one
(1) share. In determining the number of Authorized Shares available for issuance
under the Plan at any time after the Effective Date, the following shares be
deemed not to have been issued (and will be remain available for issuance)
pursuant to the Plan: (i) shares subject to an Award that is forfeited,
canceled, terminated or settled in cash, (ii) shares repurchased by the Company
from the recipient of an Award for not more than the original purchase price of
such shares or forfeited to the Company by the recipient of an Award, and (iii)
shares withheld or tendered by the recipient of an Award as payment of the
exercise or purchase price under an Award or the tax withholding obligations
associated with an Award. For purposes of the preceding sentence, references to
Awards shall include options outstanding under the 2001 Plan on the Effective
Date. Notwithstanding the foregoing, subject to adjustment as provided in
Section 13 below, no more than 6,239,405 shares of Common Stock may be issued
pursuant to the exercise of Incentive Stock Options (as defined in Section 5
below), exclusive of shares subject to options outstanding under the 2001 Plan
on the Effective Date. Shares may be either authorized and unissued or held by
the Company in its treasury. For purposes hereof, a “Full Value Equity Award”
means any Award which results in the issuance of shares of Common Stock other
than options, stock appreciation rights and other Awards which are based solely
upon an increase in value of the Common Stock following the date of grant.

1



--------------------------------------------------------------------------------



 



     3. Annual Individual Award Limitations. Subject to adjustment as provided
in Section 13 below, the maximum number of shares of Common Stock with respect
to which options may be granted during any calendar year to any employee is
250,000. Subject to adjustment as provided in Section 13 below, the maximum
number of shares of Common Stock with respect to which stock appreciation rights
(“SARs”) may be granted during any calendar year to any employee is 250,000.
With respect to performance-based Awards pursuant to Section 9 valued by
reference to Common Stock at the date of grant, subject to adjustment as
provided in Section 13 below, the maximum number of shares of Common Stock that
may be “earned” by any employee during any calendar year is 150,000. With
respect to performance-based Awards pursuant to Section 9 not valued by
reference to Common Stock at the date of grant (so that the foregoing limitation
would not operate as an effective limitation satisfying Treasury
Regulation 1.162-27(e)(4)), the maximum amount that may be “earned” by any
employee during any calendar year is $500,000. Any “unused” portion of the
annual limitation on performance-based Awards that may be “earned” by an
employee shall be carried forward on a cumulative basis. For purposes of
applying the limitations of this Section 3, (i) an employee’s Award is “earned”
upon satisfaction of the applicable performance condition(s), without regard to
whether settlement of the Award is deferred or remains subject to a continuing
service or other non-performance based condition(s), and (ii) an employee’s
annual performance limit is “used” at the time of grant of an Award, without
regard to whether the Award is subsequently “earned.”
     4. Administration.
          (a) Committee. The Plan will be administered by the Company’s Board of
Directors (the “Board”) or a committee comprised of at least three members of
the Board (the Board in such capacity or such committee being referred to as the
“Committee”). The members of the Committee will be appointed by and serve at the
pleasure of the Board. Notwithstanding the foregoing, the Board will have sole
responsibility and authority for matters relating to the grant and
administration of Awards to non-employee directors of the Company, and reference
herein to the Committee with respect to any such matters will be deemed to refer
to the Board.
          (b) Responsibility and Authority of Committee. Subject to the
provisions of the Plan, the Committee, acting in its discretion, will have
responsibility and full power and authority to (i) select the persons to whom
Awards will be made, (ii) prescribe the terms and conditions of each Award and
make amendments thereto, (iii) construe, interpret and apply the provisions of
the Plan and of any agreement or other document evidencing an Award made under
the Plan, and (iv) make any and all determinations and take any and all other
actions as it deems necessary or desirable in order to carry out the terms of
the Plan. In exercising its responsibilities under the Plan, the Committee may
obtain at the Company’s expense such advice, guidance and other assistance from
outside compensation consultants and other professional advisers as it deems
appropriate.
          (c) Delegation of Authority. Subject to the requirements of applicable
law, the Committee may delegate to any person or group or subcommittee of
persons (who may, but need not be, members of the Committee) such Plan-related
functions within the scope of its responsibility, power and authority as it
deems appropriate.

2



--------------------------------------------------------------------------------



 



          (d) Committee Actions. A majority of the members of the Committee
shall constitute a quorum. The Committee may act by the vote of a majority of
its members present at a meeting at which there is a quorum or by unanimous
written consent. The decision of the Committee as to any disputed question,
including questions of construction, interpretation and administration, shall be
final and conclusive on all persons. The Committee shall keep a record of its
proceedings and acts and shall keep or cause to be kept such books and records
as may be necessary in connection with the proper administration of the Plan.
          (e) Indemnification. The Company shall indemnify and hold harmless
each member of the Board, the Committee or any subcommittee appointed by the
Committee and any employee of the Company who provides assistance with the
administration of the Plan from and against any loss, cost, liability (including
any sum paid in settlement of a claim with the approval of the Board), damage
and expense (including reasonable legal fees and other expenses incident thereto
and, to the extent permitted by applicable law, advancement of such fees and
expenses) arising out of or incurred in connection with the Plan, unless and
except to the extent attributable to such person’s fraud or willful misconduct.
     5. Eligibility. Awards may be granted under the Plan to present or future
employees of the Company or an affiliate of the Company and to directors of, or
consultants to, the Company or an affiliate who are not employees, provided that
incentive stock options (“Incentive Stock Options”) within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), may
only be granted to employees of the Company or a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code. For purposes hereof,
“affiliate” of the Company means a person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company.
     6. Stock Option Awards. Stock options granted under the Plan will have such
vesting and other terms and conditions as the Committee, acting in its
discretion in accordance with the Plan, may determine, either at the time the
option is granted or, if the holder’s rights are not adversely affected, at any
subsequent time. The Committee may impose restrictions on shares acquired upon,
and/or make or impose such other arrangements or conditions as it deems
appropriate for the deferral of income attributable to, the exercise of options
granted under the Plan.
          (a) Exercise Price. The exercise price per share of Common Stock
covered by an option granted under the Plan may not be less than the Fair Market
Value (as defined in Section 12 below) of a share of Common Stock on the date
the option is granted, provided that, in the case of an Incentive Stock Option
granted to a “10% stockholder” within the meaning of Section 422(b)(6) of the
Code, the exercise price may not be less than 110% of the Fair Market Value of a
share of Common Stock on the date the option is granted.
          (b) Option Term. Unless sooner terminated in accordance with its
terms, an option will automatically expire on the tenth anniversary of the date
it is granted (the fifth anniversary of the date it is granted in the case of an
Incentive Stock Option granted to a “10% stockholder”).

3



--------------------------------------------------------------------------------



 



          (c) Manner of Exercise. An outstanding and exercisable option may be
exercised by transmitting to the Secretary of the Company (or other person
designated for this purpose by the Committee) a written notice identifying the
option that is being exercised and specifying the number of shares to be
purchased pursuant to that option, together with payment of the exercise price,
and by satisfying the applicable tax withholding obligations pursuant to
Section 14. The Committee may establish such rules and procedures as it deems
appropriate for the exercise of options under the Plan. The Committee, acting in
its sole discretion, may permit the exercise price to be paid in whole or in
part in cash or by check, by means of a cashless exercise procedure, in the form
of unrestricted shares of Common Stock (to the extent of the Fair Market Value
thereof) if the surrender or withholding of such shares does not result in the
recognition of additional accounting expense by the Company or, subject to
applicable law, by any other form of consideration deemed appropriate. In
addition, subject to applicable law, the Committee may permit option holders to
elect to defer the delivery of shares representing the profit upon exercise of
an option, subject to such terms, conditions and restrictions as the Committee
may specify.
          (d) Rights as a Stockholder. No shares of Common Stock will be issued
in respect of the exercise of an option granted under the Plan until full
payment therefor has been made and the applicable tax withholding obligation has
been satisfied or provided for. The holder of an option will have no rights as a
stockholder with respect to any shares covered by an option until the date a
stock certificate for such shares is issued to him or her. Except as otherwise
provided herein, no adjustments shall be made for dividends or distributions of
other rights for which the record date is prior to the date such stock
certificate is issued.
          (e) Nontransferability of Options. No option granted under the Plan
may be assigned or transferred except upon the option holder’s death to a
beneficiary designated by the option holder in a manner prescribed or approved
for this purpose by the Committee or, if no designated beneficiary shall survive
the option holder, pursuant to the option holder’s will or by the laws of
descent and distribution; and each such option may be exercised during the
option holder’s lifetime only by the option holder. Notwithstanding the
preceding sentence, the Committee may, in its sole discretion, permit an option
holder to transfer an option (other than an Incentive Stock Option), in whole or
in part, to such persons and/or entities as are approved by the Committee from
time to time and subject to such terms and conditions as the Committee may
determine from time to time.
          (f) Termination of Employment or Other Service. The Committee may
establish such exercisability and other conditions applicable to an option
following the termination of the option holder’s employment or other service
with the Company and its subsidiaries (“Termination of Service”) as the
Committee deems appropriate on a grant-by-grant basis.
          (g) Limitation on Repricing of Options. Unless and except to the
extent otherwise approved by the stockholders of the Company, the “repricing” of
options granted under the Plan shall not be permitted. For this purpose,
“repricing” means: (i) amending the terms of an option after it is granted to
lower its exercise price, (ii) canceling an option at a time when its exercise
price is equal to or greater than the Fair Market Value of the underlying
shares, in exchange for another option, restricted stock or other equity award
and (iii) any other action

4



--------------------------------------------------------------------------------



 



that is treated as a repricing under generally accepted accounting principles;
provided, however, that a cancellation, exchange or other modification to an
option that occurs in connection with a merger, acquisition, spin-off or other
corporate transaction, including under Section 13 (relating to capital and other
corporate changes) will not be deemed a repricing. A cancellation and exchange
described in clause (ii) of the preceding sentence will be considered a
repricing regardless of whether the option, restricted stock or other equity
award is delivered simultaneously with the cancellation, regardless of whether
it is treated as a repricing under generally accepted accounting principles, and
regardless of whether it is voluntary on the part of the option holder.
     7. Stock Appreciation Rights. A stock appreciation right (“SAR”)
constitutes a conditional right of the holder to receive, in cash and/or shares
of Common Stock of equivalent value, as determined by the Committee in its sole
discretion, an amount equal to the Fair Market Value of a share of Common Stock
on the applicable exercise or designated settlement date minus a specified base
price. SARs granted under the Plan will have such vesting and other terms and
conditions as the Committee, acting in its discretion in accordance with the
Plan, may determine, either at the time the SAR is granted or, if the holder’s
rights are not adversely affected, at any subsequent time. The Committee may
impose restrictions on the settlement of SARs, and/or make or impose such other
arrangements or conditions as it deems appropriate for the deferral of income
attributable to, the exercise of SARs granted under the Plan.
          (a) Types of SARs. SARs may be awarded in conjunction with a stock
option award (“tandem SARs”) or independent of any stock option award
(“stand-alone SARs”). A tandem SAR may be awarded either at or after the time
the related option award is granted, provided that a tandem SAR awarded in
conjunction with an Incentive Stock Option may only be awarded at the time the
ISO is granted.
          (b) Base Price. The base price per share of Common Stock covered by an
SAR granted under the Plan may not be less than the Fair Market Value of a share
of Common Stock on the date the SAR is granted, provided that, in the case of a
tandem SAR awarded in conjunction with an Incentive Stock Option granted to a
“10% stockholder”, the base price may not be less than 110% of the Fair Market
Value of a share of Common Stock on the date the SAR is granted.
          (c) SAR Term. Unless sooner terminated in accordance with its terms, a
stand-alone SAR will automatically expire on the tenth anniversary of the date
it is granted and a tandem SAR will expire upon the expiration of the related
option.
          (d) Exercise of SARs. Except as otherwise provided herein, a tandem
SAR will be exercisable only at the same time and to the same extent and subject
to the same conditions as the related option is exercisable. The exercise of a
tandem SAR will terminate the related option to the extent of the shares of
Common Stock with respect to which the SAR is exercised, and vice versa. An
outstanding and exercisable SAR may be exercised by transmitting to the
Secretary of the Company (or other person designated for this purpose by the
Committee) a written notice identifying the SAR that is being exercised,
specifying the number of shares covered by the exercise and containing such
other information or statements as the Committee may require, and by satisfying
the applicable tax withholding obligations pursuant to Section 14.

5



--------------------------------------------------------------------------------



 



The Committee may establish such rules and procedures as it deems appropriate
for the exercise of SARs under the Plan. Upon the exercise of an SAR (or
designated settlement date, if applicable), the holder will be entitled to
receive an amount, in cash and/or shares of Common Stock as determined by the
Committee, equal to the product of (i) the number of shares of Common Stock with
respect to which the SAR is being exercised (or settled) and (ii) the difference
between the Fair Market Value of a share of Common Stock on the date the SAR is
exercised (or settled) and the base price per share of the SAR.
          (e) Nontransferability of SARs. No SARs granted under the Plan may be
assigned or transferred except upon the SAR holder’s death to a beneficiary
designated by the SAR holder in a manner prescribed or approved for this purpose
by the Committee or, if no designated beneficiary shall survive the SAR holder,
pursuant to the SAR holder’s will or by the laws of descent and distribution;
and each such SAR may be exercised during the SAR holder’s lifetime only by the
SAR holder.
          (f) Termination of Employment or Other Service. The Committee may
establish such exercisability and other conditions applicable to an SAR
following the recipient’s Termination of Service as the Committee deems
appropriate on a grant-by-grant basis.
     8. Restricted Stock and Restricted Stock Unit Awards. The Committee may
grant stock Awards upon such terms and conditions as the Committee, acting in
its discretion in accordance with the Plan, may determine. A stock Award may
take the form of the issuance and transfer to the recipient of shares of Common
Stock or a grant of stock units representing a right to receive shares of Common
Stock in the future and, in either case, may be subject to designated vesting
conditions, repurchase rights and transfer restrictions. Without limiting the
foregoing, the Committee may, in its sole discretion, make stock or stock unit
Awards pursuant to the Plan in conjunction with such voluntary or involuntary
deferred compensation plans or arrangements as the Company may establish from
time to time on such terms and conditions as it deems appropriate.
          (a) Minimum Purchase Price. The purchase price payable for shares of
Common Stock transferred pursuant to a stock Award must be at least equal to
their par value, unless other lawful consideration is received by the Company
for the issuance of the shares or treasury shares are delivered in connection
with the Award.
          (b) Stock Certificates for Non-Vested Stock. Shares of Common Stock
issued pursuant to a non-vested stock Award may be evidenced by book entries on
the Company’s stock transfer records pending satisfaction of the applicable
vesting conditions. If a stock certificate for shares is issued before the stock
Award vests, the certificate will bear an appropriate legend to reflect the
nature of the conditions and restrictions applicable to the shares, and the
Company may require that any or all such stock certificates be held in custody
by the Company until the applicable conditions are satisfied and other
restrictions lapse. The Committee may establish such other conditions as it
deems appropriate in connection with the issuance of certificates for shares
issued pursuant to non-vested stock Awards, including, without limitation, a
requirement that the recipient deliver a duly signed stock power, endorsed in
blank, for the shares covered by the Award.

6



--------------------------------------------------------------------------------



 



          (c) Stock Certificates for Vested Stock. The recipient of a vested
stock Award will be entitled to receive a certificate, free and clear of
conditions and restrictions (except as may be imposed in order to comply with
applicable law), for vested shares covered by the Award, subject, however, to
the payment or satisfaction of withholding tax obligations in accordance with
Section 14. The delivery of vested shares covered by an Award of stock units may
be deferred if and to the extent provided by the terms of the Award or directed
by the Committee.
          (d) Rights as a Stockholder. Unless otherwise determined by the
Committee, (i) the recipient of a stock Award will be entitled to receive
dividend payments (or, in the case of an Award of stock units, dividend
equivalent payments) on or with respect to the shares that remain covered by the
Award (which the Committee may specify are payable on a deferred basis and are
forfeitable to the same extent as the underlying Award), (ii) the recipient of a
non-vested stock Award may exercise voting rights if and to the extent that
shares of Common Stock have been issued to him pursuant to the Award, and
(iii) the recipient will have no other rights as a stockholder with respect to
such shares unless and until the shares are issued to him free of all conditions
and restrictions under the Plan.
          (e) Nontransferability. With respect to any stock or stock unit Award,
unless and until all applicable vesting conditions, if any, are satisfied and
vested shares are issued, neither the Award nor any shares of Common Stock
issued pursuant to the Award may be sold, assigned, transferred, disposed of,
pledged or otherwise hypothecated other than to the Company in accordance with
the terms of the Award or the Plan. Any attempt to do any of the foregoing
before such time shall be null and void and, unless the Committee determines
otherwise, shall result in the immediate forfeiture of the shares or the Award,
as the case may be.
          (f) Termination of Service Before Vesting; Forfeiture. Unless the
Committee determines otherwise, a non-vested stock Award will be forfeited upon
the recipient’s Termination of Service. If a non-vested stock Award is
forfeited, any certificate representing shares subject to such Award will be
canceled on the books of the Company and the recipient will be entitled to
receive from the Company an amount equal to any cash purchase price paid by him
for such shares. If an Award of stock units is forfeited, the recipient will
have no further right to receive the shares of Common Stock represented by such
units.
     9. Performance-Based Awards.
          (a) General. The Committee may condition the grant, exercise, vesting
or settlement of equity-based Awards on the achievement of specified performance
goals in accordance with this Section 9. In addition, incentive Awards,
including annual incentive Awards and long-term incentive Awards, denominated as
cash amounts, may be granted under this Section, which Awards may be earned by
achievement of specified performance goals in accordance with this Section. The
performance period during which achievement of such performance goals may be
measured may be any period specified by the Committee.
          (b) Objective Performance Goals. A performance goal established in
connection with an Award covered by this Section must be (1) objective, so that
a third party having knowledge of the relevant facts could determine whether the
goal is met, (2) prescribed in

7



--------------------------------------------------------------------------------



 



writing by the Committee before the beginning of the applicable performance
period or at such later date not later than 90 days after the commencement of
the performance period when fulfillment is substantially uncertain and in any
event before completion of 25% of the performance period, and (3) based on any
one or more of the following business criteria (which may be applied to an
individual, a subsidiary, a business unit or division, or the Company and any
one or more of its subsidiaries, business units or divisions as a group, as
determined by the Committee):
     (i) total revenue or any key component thereof;
     (ii) operating income, pre-tax or after-tax income from continuing
operations, EBIT, EBITDA or net income;
     (iii) cash flow (including, without limitation, free cash flow, cash flow
return on investment (discounted or otherwise), net cash provided by operations
or cash flow in excess of cost of capital);
     (iv) earnings per share or earnings per share from continuing operations
(basic or diluted);
     (v) return on capital employed, return on invested capital, return on
assets or net assets;
     (vi) after-tax return on stockholders’ equity;
     (vii) economic value created;
     (viii) operating margins or operating expenses;
     (ix) value of the Common Stock or total return to stockholders;
     (x) value of an investment in the Common Stock assuming the reinvestment of
dividends;
     (xi) strategic business criteria, consisting of one or more objectives
based on meeting specified market penetration goals, business expansion goals,
development or commercialization of products, implementation of efficiencies or
cost savings, cost targets, employee satisfaction, management of employment
practices and employee benefits, or goals relating to acquisitions or
divestitures of subsidiaries, Affiliates or joint ventures; and/or
     (xii) a combination of any or all of the foregoing criteria.
The targeted level or levels of performance with respect to such business
criteria may be established at such levels and on such terms as the Committee
may determine, in its discretion, including in absolute terms, as a goal
relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering

8



--------------------------------------------------------------------------------



 



multiple companies. If and to the extent permitted for Awards intended to
qualify as “performance-based” under Section 162(m) of the Code, the Committee
may provide for the adjustment of such performance goals to reflect changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar types of events or
circumstances occurring during the applicable performance period.
          (c) Calculation of Performance-Based Award. At the expiration of the
applicable performance period, the Committee shall determine the extent to which
the performance goals established pursuant to this Section are achieved and the
extent to which each performance-based Award has been earned. The Committee may
not exercise its discretion to enhance the value of an Award that is subject to
performance-based conditions imposed under this Section.
     10. Automatic Awards of Shares to Outside Directors. Director of the
Company who are neither officers nor employees of the Company or any of its
subsidiaries (each, an “Outside Director”) shall be automatically awarded Shares
pursuant to the Director Compensation Program.
     11. Other Equity-Based Awards. The Committee may grant dividend equivalent
payment rights, phantom shares, bonus shares and other forms of equity-based
Awards to eligible persons, subject to such terms and conditions as it may
establish. Awards made pursuant to this Section 11 may entail the transfer of
shares of Common Stock to an Award recipient or the payment in cash or otherwise
of amounts based on the value of shares of Common Stock and may include, without
limitation, Awards designed to comply with or take advantage of applicable tax
and/or other laws. Without limiting the foregoing, in order to comply with
applicable foreign laws, the Committee may establish such sub-plans or programs
(and apply for and obtain governmental or regulatory approvals or exemptions
therefor) and modify exercise procedures and other terms and conditions
applicable to Awards as may be necessary or desirable under such laws.
     12. Fair Market Value. For Plan purposes, unless otherwise required by the
Code or determined by the Committee, the “Fair Market Value” of a share of
Common Stock on any date is: (a) the last reported sale price of the Common
Stock on The Nasdaq National Market or, if no such reported sale takes place on
any such day, the average of the closing bid and asked prices, (b) if such
Common Stock shall then be listed on a national securities exchange, the last
reported sale price or, if no such reported sale takes place on any such day,
the average of the closing bid and asked prices on the principal national
securities exchange on which the Common Stock is listed or admitted to trading,
(c) if such Common Stock shall not be quoted on such National Market nor listed
or admitted to trading on a national securities exchange, then the average of
the closing bid and asked prices, as reported by The Wall Street Journal, for
the over-the-counter market, or (d) if none of the foregoing is applicable, then
the fair market value of a share of Common Stock shall be determined in good
faith by the Committee in its discretion.
     13. Capital Changes, Reorganization, Sale.
          (a) Adjustments upon Changes in Capitalization. The aggregate number
and class of shares issuable pursuant to the Plan and the exercise of Incentive
Stock Options, the

9



--------------------------------------------------------------------------------



 



maximum number of shares with respect to which options, SARs or other equity
Awards may be granted to or earned by any employee in any calendar year, the
number and class of shares and the exercise price per share covered by each
outstanding option (including options granted in accordance with the Director
Compensation Program), the number and class of shares and the base price per
share covered by each outstanding SAR, the number and class of shares covered by
each outstanding stock unit or other-equity-based Award, the number and class of
shares subject to options to be awarded in accordance with the Director
Compensation Program and any per-share base or purchase price or target market
price included in the terms of any such Award and related terms shall all be
adjusted proportionately or as otherwise appropriate to reflect any increase or
decrease in the number of issued shares of Common Stock resulting from a
split-up or consolidation of shares or any like capital adjustment, or the
payment of any stock dividend, and/or to reflect a change in the character or
class of shares covered by the Plan arising from a readjustment or
recapitalization of the Company’s capital stock.
          (b) Acceleration of Vesting Upon Change of Control. If there is a
“Change of Control” of the Company (as defined in subsection (f) below), then
(i) all outstanding options and SARs shall become fully exercisable whether or
not the vesting conditions, if any, set forth in the related option or SAR
agreements have been satisfied, and each holder of such Award shall have the
right to exercise his or her options and/or SARs for as long thereafter as the
option or SAR shall remain in effect in accordance with its terms and the
provisions hereof, and (ii) the Board, acting in its discretion, may accelerate
vesting of all other non-vested Awards.
          (c) Conversion of Options and SARs on Stock for Stock Exchange. If the
stockholders of the Company receive capital stock of another corporation
(“Exchange Stock”) in exchange for their shares of Common Stock in any
transaction involving a merger (other than a merger of the Company in which the
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of common stock in the surviving corporation immediately
after the merger), consolidation, acquisition of property or stock, separation
or reorganization (other than a mere reincorporation or the creation of a
holding company) (an “Exchange Transaction”), all outstanding options shall be
converted into options to purchase shares of Exchange Stock and all outstanding
SARs shall be converted into SARs relating to shares of Exchange Stock unless
the Board, in its sole discretion, determines that all such options and/or SARs
shall instead terminate, in which case the Company shall notify the option
holders and SAR holders in writing or electronically, at least fifteen days
prior to the consummation of the Exchange Transaction, that the option and SAR
holders shall have the right, contingent upon the occurrence of the Exchange
Transaction, to exercise all of his or her outstanding options and SARs in full
(whether or not the vesting conditions, if any, set forth in the related option
and SAR agreements have been satisfied) for the period specified in the notice
(but in any case not less than fifteen days from the date of such notice),
provided that, if the Exchange Transaction does not take place within the
specified period in the notice for any reason whatsoever, the notice and any
exercise pursuant thereto shall be null and void. The amount and exercise or
base price of converted options and SARs shall be determined by adjusting the
amount and price of the options and SARs granted hereunder in the same
proportion as used for determining the number of shares of Exchange Stock the
holders of the Common Stock receive in such merger, consolidation, acquisition
of property or stock, separation or reorganization. To the extent provided in
subsection (b) above, the converted options and SARs shall be fully vested
whether or not the vesting requirements set forth in the option or SAR agreement
have been satisfied. The

10



--------------------------------------------------------------------------------



 



Board, acting in its discretion, may provide for cash settlement and/or make
such other adjustments to the terms of any other outstanding Award as it deems
appropriate in the context of an Exchange Transaction, taking into account the
manner in which outstanding options and SARs are being treated.
          (d) Fractional Shares. In the event of any adjustment in the number of
shares covered by any Award pursuant to the provisions hereof, any fractional
shares resulting from such adjustment will be disregarded and each such Award
will cover only the number of full shares resulting from the adjustment.
          (e) Determination of Board to be Final. All adjustments under this
Section 1344 shall be made by the Board, and its determination as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive. Unless an option holder agrees otherwise, any change or adjustment
to an Incentive Stock Option shall be made in such a manner so as not to
constitute a “modification” as defined in Section 424(h) of the Code and so as
not to cause the option holder’s Incentive Stock Option issued hereunder to fail
to continue to qualify as an Incentive Stock Option.
          (f) Change of Control Defined. For purposes hereof, a “Change of
Control” of the Company is deemed to occur if (1) there occurs (A) any
consolidation or merger in which the Company is not the continuing or surviving
entity or pursuant to which shares of the Common Stock would be converted into
cash, securities or other property, other than (x) a consolidation or merger of
the Company in which the holders of the Common Stock immediately prior to the
consolidation or merger have the same proportionate ownership of common stock of
the surviving corporation immediately after the consolidation or merger, or
(y) a consolidation or merger which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (by being
converted into voting securities of the continuing or surviving entity) more
than 50% of the combined voting power of the voting securities of the surviving
or continuing entity immediately after such consolidation or merger and which
would result in the members of the Board immediately prior to such consolidation
or merger (including, for this purpose, any individuals whose election or
nomination for election was approved by a vote of at least two-thirds of such
members), constituting a majority of the board of directors (or equivalent
governing body) of the surviving or continuing entity immediately after such
consolidation or merger; or (B) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
the Company’s assets; (2) the Company’s stockholders approve any plan or
proposal for the liquidation or dissolution of the Company; (3) any person (as
such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934, as amended) shall become the beneficial owner (within the meaning of
Rule 13d-3 under said Act) of 40% or more of the Common Stock other than
pursuant to a plan or arrangement entered into by such person and the Company;
or (4) during any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board shall cease for any reason
to constitute a majority of the Board unless the election or nomination for
election by the Company’s stockholders of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

11



--------------------------------------------------------------------------------



 



     14. Tax Withholding. As a condition to the exercise of any Award, the
delivery of any shares of Common Stock pursuant to any Award, the lapse of
restrictions on any Award or the settlement of any Award, or in connection with
any other event that gives rise to a federal or other governmental tax
withholding obligation on the part of the Company or an affiliate relating to an
Award (including, without limitation, an income tax deferral arrangement
pursuant to which employment tax is payable currently), the Company and/or the
affiliate may (a) deduct or withhold (or cause to be deducted or withheld) from
any payment or distribution to an Award recipient whether or not pursuant to the
Plan or (b) require the recipient to remit cash (through payroll deduction or
otherwise), in each case in an amount sufficient in the opinion of the Company
to satisfy such withholding obligation. If the event giving rise to the
withholding obligation involves a transfer of shares of Common Stock, then, at
the sole discretion of the Committee, the recipient may satisfy the withholding
obligation described under this Section 14 by electing to have the Company
withhold shares of Common Stock or by tendering previously-owned shares of
Common Stock, in each case having a Fair Market Value equal to the amount of tax
to be withheld (or by any other mechanism as may be required or appropriate to
conform with local tax and other rules); provided, however, that no shares may
be withheld if and to the extent that such withholding would result in the
recognition of additional accounting expense by the Company.
     15. Amendment and Termination. The Board may amend or terminate the Plan.
Except as otherwise provided in the Plan with respect to equity changes, any
amendment which would (a) increase the aggregate number of shares of Common
Stock issuable under the Plan or the maximum number of shares with respect to
which options, SARs or other equity Awards may be granted to any employee in any
calendar year, (b) modify the class of persons eligible to receive Awards under
the Plan or (c) otherwise require stockholder approval under applicable law or
exchange or market requirements, shall, to the extent required by applicable law
or exchange or market requirements, be subject to the approval of the Company’s
stockholders. No amendment or termination may affect adversely any outstanding
Award without the written consent of the Award recipient.
     16. General Provisions.
          (a) Shares Issued under Plan. Shares of Common Stock available for
issuance under the Plan may be authorized and unissued, held by the Company in
its treasury or otherwise acquired for purposes of the Plan. No fractional
shares of Common Stock will be issued under the Plan.
          (b) Compliance with Law. The Company will not be obligated to issue or
deliver shares of Common Stock pursuant to the Plan unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, and the requirements of any stock exchange or market upon
which the Common Stock may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
          (c) Transfer Orders; Placement of Legends. All certificates for shares
of Common Stock delivered under the Plan shall be subject to such stock-transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations, and other

12



--------------------------------------------------------------------------------



 



requirements of the Securities and Exchange Commission, any stock exchange or
market upon which the Common Stock may then be listed, and any applicable
federal or state securities law. The Company may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.
          (d) No Employment or other Rights. Nothing contained in the Plan or in
any Award agreement shall confer upon any recipient of an Award any right with
respect to the continuation of his or her employment or other service with the
Company or an affiliate or interfere in any way with the right of the Company
and its affiliates at any time to terminate such employment or other service or
to increase or decrease, or otherwise adjust, the other terms and conditions of
the recipient’s employment or other service.
          (e) Decisions and Determinations Final. Except to the extent rights or
powers under the Plan are reserved specifically to the discretion of the Board,
the Committee shall have full power and authority to interpret the Plan and any
Award agreement made under the Plan and to determine all issues which arise
thereunder or in connection therewith, and the decision of the Board or the
Committee, as the case may be, shall be binding and conclusive on all interested
persons.
          (f) Certain Limitations Relating to Accounting Treatment of Awards. At
any time that the Company is accounting for stock-denominated Awards (other than
SARs) under Accounting Principles Board Opinion 25 (“APB 25”), the Company
intends that, with respect to such Awards, the compensation measurement date for
accounting purposes shall occur at the date of grant or the date performance
conditions are met if an Award is fully contingent on achievement of performance
goals, unless the Committee specifically determines otherwise. Therefore, other
provisions of the Plan notwithstanding, in order to preserve this fundamental
objective of the Plan, if any authority granted to the Committee hereunder or
any provision of the Plan or an Award agreement would result, under APB 25, in
“variable” accounting or a measurement date other than the date of grant or the
date such performance conditions are met with respect to such Awards, if the
Committee was not specifically aware of such accounting consequence at the time
such Award was granted or provision otherwise became effective, such authority
shall be limited and such provision shall be automatically modified and reformed
to the extent necessary to preserve the accounting treatment of the award
intended by the Committee, subject to Section 15 of the Plan.
          (g) Nonexclusivity of the Plan. No provision of the Plan, and neither
its adoption Plan by the Board or submission to the stockholders for approval,
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and Awards
which do not qualify as “performance-based compensation” under Section 162(m) of
the Code.
     17. Governing Law. All rights and obligations under the Plan and each Award
agreement or instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflict
of laws.

13



--------------------------------------------------------------------------------



 



     18. Term of the Plan. The Plan shall become effective on the date it is
approved by the Company’s stockholders (the “Effective Date”). Unless sooner
terminated by the Board, the Plan shall terminate on April 30, 2011. The rights
of any person with respect to an Award made under the Plan that is outstanding
at the time of the termination of the Plan shall not be affected solely by
reason of the termination of the Plan and shall continue in accordance with the
terms of the Award and of the Plan, as each is then in effect or is thereafter
amended.

14